     Justin P. Karczag, SBN 223764
1
     Muhammed T. Hussain, SBN 259234
                                                                  JS-6
2    Raffi A. Babaian, SBN 308245
3    ENCORE LAW GROUP LLP
     1100 Wilshire Boulevard, Suite 3305
4
     Los Angeles, CA 90017
5    Tel: (213) 559-7395
6
     Fax: (213) 559-7396

7    Attorneys for Defendant,
8    GRIGOR TATOYAN
9                       UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11                    WESTERN DIVISION (LOS ANGELES)
12
     PRIMERICA LIFE INSURANCE              Case No.: 2:18-cv-07086 FMO (FFMx)
13
     COMPANY, a corporation,               District Judge:
14
                                           Hon. Fernando M. Olguin
                        Plaintiff,
15                                         Courtroom 6D
16        vs.
                                           ORDER GRANTING
17   GRIGOR TATOYAN, an individual;        STIPULATION [43] DISBURSING
     HARUTYUN BOGHARIAN, an
18   individual; ARMINE MKRTCHYAN,         INTERPLEADER FUNDS AND
     an individual; and GAGIK              DISMISSING ACTION WITH
19   VARDANYAN, an individual,             PREJUDICE
20
21                      Defendants.
22
23
24
25
26
27
28



                                                     Case No.: 2:18-cv-07086 FMO (FFMx)
                                      ORDER
1                   ORDER DISBURSING INTERPLEADED FUNDS AND
2                       DISMISSING ACTION WITH PREJUDICE
3          Pursuant to the Pursuant to the Stipulation of the Parties, the Court enters the
4    following order:
5          The Complaint-In-Interpleader and Cross-Claims are dismissed with
6    prejudice.
7          The Clerk shall disburse the Interpleaded Funds on deposit with the Court as
8    follows:
9          1. $85,000.00 shall be paid to Gagik Vardanyan by a check made payable to:
10              “Gagik Vardanyan” and delivered to Gagik Vardanyan, 346 Riverdale Dr.,
11              Glendale, CA 91204 .
12         2.     $50,000.00 shall be paid to Armine Mkrtchyan by a check made payable

13
                  to: “Armine Mkrtchyan” and delivered Armine Mkrtchyan, 346
                  Riverdale Dr., Glendale, CA 91204.
14
           3.     $50,000.00 shall be paid to Harutyan Bogharian by a check made payable
15
                  to: “Harutyan Bogharian” and delivered to Harutyan Bogharian, 346
16
                  Riverdale Dr., Glendale, CA 91204.
17
           4.     The remainder, and all accrued interest (if any), are to be disbursed to
18
                  Grigor Tatoyan by a check made payable to “Encore Law Group LLP
19
                  IOLTA” and delivered to Encore Law Group LLP, 1100 Wilshire Blvd.,
20
                  Suite 3305, Los Angeles, CA 90017.
21

22 DATED: April 4, 2019

23

24                                                               /s/
25
                                                     Hon. Fernando M. Olguin
                                                     United States District Judge
26 cc:    Fiscal Section
27


                                                 2
                                            ORDER
